DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2007/0217849 A1 to Handa et al. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0217849 A1 to Handa et al. in view of U.S. Patent Publication No. 2017/0336744 A1 to Noda.
As to claim 1, Handa discloses an image forming apparatus (printer of figures 1-3) comprising: 
an image former (printing head 7 and paragraph 0031); and 
a hardware processor (controller 50) that outputs information (printing data) by causing the image former to print the information in mirror writing (printing of mirror image as shown in figures 8B, 8C and 8E); 
wherein the image former prints a first image on a first side of a paper in a non-mirror format (normal image 31c of figure 8B), and prints the information in mirror writing on the same first side of the paper as the first image (mirror image 31d of figure 8B, on the same side with normal image 31c; paragraph 0061).
Handa does not expressly disclose information on a calculation result of a total length, in a paper conveyance direction, of an image part formed at a time of executing a print job.
Noda, in the same area of image forming apparatus, teaches information on a calculation result of a total length, in a paper conveyance direction, of an image part formed at a time of executing a print job (total image forming distance 68 for the selected print job; figure 6, abstract and paragraphs 0091-0099) and printing on paper roll (figure 1 and paragraphs 0039-0041).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Handa’s image forming apparatus by the teaching of Noda because it would allow the system to print a mirror image of the printing data on continuous paper according to the intended application of the printing data.
As to claim 9, claim 9 is for a non-transitory recording medium (51/52 of figure 3) that correspond to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Claims 1-3, 5-6, 9-11, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0317543 A1 to Fujita in view of U.S. Patent Publication No. 2017/0336744 to Noda and in further view of U.S. Patent Publication No. 2007/0217849 A1 to Handa et al.
As to claim 1, Fujita discloses an image forming apparatus (MFP 207 of figures 2-3) comprising: 
an image former (printer unit 304); and 
a hardware processor (control unit 308) that outputs information (printing data) on a calculation result of a total length, in a paper conveyance direction, of an image part formed at a time of executing a print job (Fujita does not teach this underlined limitation) by causing the image former to print the information in mirror writing (mirror image printing on the backside of the medium; figure 5 and P1107/P1109 of figure 11 and abstract, paragraphs 0070-0074).
Fujita does not expressly disclose information on a calculation result of a total length, in a paper conveyance direction, of an image part formed at a time of executing a print job and wherein the image former prints a first image on a first side of a paper in a non-mirror format, and prints the information in mirror writing on the same first side of the paper as the first image.
Noda, in the same area of image forming apparatus, teaches information on a calculation result of a total length, in a paper conveyance direction, of an image part formed at a time of executing a print job (total image forming distance 68 for the selected print job; figure 6, abstract and paragraphs 0091-0099) and printing on paper roll (figure 1 and paragraphs 0039-0041).
Handa, in the same area of image forming apparatus, teaches wherein the image former prints a first image on a first side of a paper in a non-mirror format (normal image 31c of figure 8B), and prints the information in mirror writing on the same first side of the paper as the first image (mirror image 31d of figure 8B, on the same side with normal image 31c; paragraph 0061).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Fujita’s image forming apparatus by the teaching of Noda and Handa because it would allow the system to print a mirror image of the printing data on continuous paper according to the intended application of the printing data.
As to claim 2, Noda further discloses wherein the hardware processor calculates a total length of the image part, and outputs information on a calculation result of a total length of the image part (paragraph 0064 and the same motivation is used as the rejection to claim 1 above). 
As to claim 3, Noda further discloses wherein the hardware processor further calculates a total length, in the conveyance direction, of the paper conveyed at a time of executing the print job or a total length, in the conveyance direction, of a maximum area in which an image is allowed to be formed at a time of executing the print job (calculate total length of paper conveyed; paragraphs 0064-0070 and figure 3), and further outputs information on a calculation result of the total length of the paper or the total length of a maximum area in which an image is allowed to be formed (output total length of paper; 68 of figure 6 and the same motivation is used as the rejection to claim 1 above).
As to claim 5, Fujita further discloses wherein the hardware processor controls the image former so that the image former prints information on the calculation result on the paper which is conveyed first or last at a time of executing the print job (printing information on the first page; figure 11B-11D).
As to claim 6, Fujita further discloses wherein the hardware processor controls the image former so that the image former prints information on the calculation result on a front side or back side of the paper (figures 11B or 11C), controls the image former so that the image former performs printing in the mirror writing in a case where the front side of the paper is printed (figure 11C), and controls the image former so that the image former performs printing in a normal character in a case where the back side of the paper is printed (figure 11B).
As to claim 17, Noda further discloses wherein the total length of the image part is a length on a continuous roll (roll paper P, figure 1).
As to claims 9-11, 13-14, 18 claims 9-11, 13-14 and 18 are for a non-transitory recording medium (figure 3) that correspond to apparatus claims 1-3, 5-6 and 17. Therefore, they have been analyzed and rejected based on apparatus claims 1-3, 5-6 and 17 respectively above.
Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0317543 A1 to Fujita in view of U.S. Patent Publication No. 2017/0336744 A1 to Noda in view of U.S. Patent Publication No. 2007/0217849 A1 to Handa et al. and in further view of U.S. Patent Publication No. 2013/0100471 A1 to Hanley et al.
As to claim 7, Fujita, as modified by Noda/Handa, teaches wherein the hardware processor controls the image former so that the image former prints information on the calculation result on partition paper.
Fujita, as modified by Noda/Handa, does not expressly disclose the partition paper inserted immediately before the paper which is first conveyed or immediately after the paper which is last conveyed at a time of executing the print job.
Hanley, in the same area of image forming apparatus, teaches the image former prints information on the partition paper inserted immediately before the paper which is first conveyed or immediately after the paper which is last conveyed at a time of executing the print job (printer 102 of figure 1 to print out cover sheet 202 as shown in figure 2 to include various information; paragraphs 0015-0017).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Fujita/Noda/Handa’s image forming apparatus by the teaching of Hanley because it would provide important information related to the document to the operator right on the cover sheet.
As to claim 15, claim 15 is for a non-transitory recording medium (figure 3) that correspond to apparatus claim 7. Therefore, it has been analyzed and rejected based on apparatus claim 7 above.
Allowable Subject Matter
Claims 4, 8, 12, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675